DETAILED ACTION
The instant application having Application No. 15/752,774 filed on 2/14/2018 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 28, 2017 (China CN201711457524.3) and January 17, 2018 (PCT/CN2018/073056).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on February 14, 2018 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 11/28/2018; 7/1/2019; and 1/6/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the microstructure array" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is believed that the preamble of this claim should have been “A microstructure array comprising:” which would be consistent with the other independent claims and provide proper antecedent basis. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. USPGPub 2014/0098422 A1 (hereafter Fukuda).
Regarding claim 1, Fukuda teaches (e.g. Figs. 1, 2, 9, and 27) “A microstructure (optical element 1 of figures 1, 2, and 27) comprising: 
a plurality of microstructure units (tracks T of structures 3), arranged along a first direction (vertical direction in Fig. 1B): 
wherein each the microstructure unit includes a plurality of microstructures (structures 3) aligned in a second direction (track or horizontal direction in Fig. 1B), the first direction and the second direction are orthogonal to each other (see Fig. 1B); 
wherein odd rows of the microstructure unit in the microstructure array are aligned in the first direction (T1 is aligned with T3 in the vertical direction), even rows of the microstructure unit in the microstructure array are aligned in the first direction (T2 is aligned with what would be T4 in the vertical direction, see paragraph 90): and 
wherein the arbitrary adjacent microstructure units in the microstructure array are offset from each other in the second direction, by a predetermined shift distance (paragraph 90: “The structures 3 are arranged in the adjacent two tracks T at the positions shifted by half pitch.”).”
Regarding claim 2, Fukuda teaches (e.g. Figs. 1, 2, 9, and 27) “A display panel (Fig. 27) comprising a display module (liquid crystal panel 51) and a cover glass (front face member 54 which can be a sheet of glass see paragraph 209) disposed on the display module: 
wherein a microstructure array (top most optical element 1 in Fig. 27, which is any of the first to seventh embodiments of optical element 1 see paragraphs 206 and 208) is disposed on a surface of the cover glass facing away from the display module (see disposition of topmost optical element 1 in Fig. 27), 

wherein odd rows of the microstructure unit in the microstructure array are aligned in the first direction (T1 is aligned with T3 in the vertical direction), even rows of the microstructure unit in the microstructure array are aligned in the first direction (T2 is aligned with what would be T4 in the vertical direction, see paragraph 90), the arbitrary adjacent microstructure units in the microstructure array are offset from each other in the second direction, by a predetermined shift distance (paragraph 90: “The structures 3 are arranged in the adjacent two tracks T at the positions shifted by half pitch.”).”
Regarding claim 12, Fukuda teaches (e.g. Figs. 1, 2, 9, and 27) “A display apparatus (Fig. 27) comprising a display panel (Fig. 27), wherein the display panel includes a display module (liquid crystal panel 51) and a cover glass (front face member 54 which can be a sheet of glass see paragraph 209) disposed on the display module: 
wherein a microstructure array (top most optical element 1 in Fig. 27, which is any of the first to seventh embodiments of optical element 1 see paragraphs 206 and 208) is disposed on a surface of the cover glass facing away from the display module (see disposition of topmost optical element 1 in Fig. 27), 
the microstructure array includes a plurality of microstructure units (Fig. 1 tracks T of structures 3) arranged along a first direction (vertical direction in Fig. 1B), each the microstructure unit includes a plurality of microstructures (structures 3) aligned in a second direction (track or horizontal direction in Fig. 1B), the first direction and the second direction are orthogonal to each other (see Fig. 1B), and 
wherein odd rows of the microstructure unit in the microstructure array are aligned in the first direction (T1 is aligned with T3 in the vertical direction), even rows of the microstructure unit in the 
Regarding claims 3 and 13, Fukuda teaches the display panel according to claim 2 and the display apparatus according to claim 12 “wherein a cross-section shape of the microstructure is triangular (paragraph 92 “Specific examples of the conical shape include a circular cone shape” a circular cone has a triangular cross-section. Further the shapes shown in Fig. 1C and 1D are “triangular” in that they have two sloped sides coming to a point at the apex, albeit a smoothed-out point).”
Regarding claims 4 and 14, Fukuda teaches the display panel according to claim 3 and the display apparatus according to claim 13 “wherein a shape of the microstructure projected onto the cover glass is a square, a rectangle, a circle or a triangle (paragraph 92 “Specific examples of the conical shape include a circular cone shape” a circular cone has a base which is a circle, see Fig. 7).”
Regarding claims 8-10 and 18-19, Fukuda teaches the display panel according to claims 2-4, and the display apparatus according to claims 12-13, “wherein in each the microstructure unit, all the distances between the arbitrary adjacent microstructures are equal (e.g. paragraph 90 regular hexagonal lattice pattern of circular cone shapes paragraph 92, makes all the distances between the arbitrary adjacent microstructures equal).”
Regarding claims 11 and 20, Fukuda teaches the display panel according to claim 8, and the display apparatus according to claim 18, “wherein the predetermined shift distance is less than or equal to 50% of each the distances between the arbitrary adjacent microstructures in the microstructure units (paragraph 90 shifted by half pitch, i.e. equal to 50% of the distance between adjacent microstructures), and/or each the distance between the arbitrary adjacent microstructures in the microstructure units is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claims 4 and 14 above, and further in view of Akimoto et al USPGPub 2015/0037535 A1 (hereafter Akimoto).”
Regarding claims 5 and 15, Fukuda teaches the display panel according to claim 4, and the display apparatus of claim 14, but is silent regarding “wherein a shape of the microstructure projected onto the cover glass is a square or a rectangle.”
Akimoto teaches an array of microstructures (Fig. 2 (arrangement a))  “wherein a shape of the microstructure projected onto the cover glass is a square or a rectangle (paragraph 308 “square pyramid” note that this shape also meets claims 2 and 3 with a triangular cross section and a square base).”
Akimoto further teaches (paragraph 308) that the shape of the fine structure is not particularly limited and could be either circular cone shapes or square pyramids. 
The prior art and the instant claim differ by the shape of the microstructures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shape of a square pyramid as taught by Akimoto, since it has been In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Akimoto teaches that the shape is not particularly limited (paragraph 308). Note that the deformation of the basic shape to have steeper and shallower portions can just as easily be performed on a pyramid as it was on the cones of Fukuda. 
Regarding claims 6 and 16, Fukuda teaches the display panel according to claim 3 and the display apparatus according to claim 13, but fails to teach “wherein a height of the microstructure is 500nm~1000nm.” 
However Fukuda teaches paragraph 101 “The height (depth) of the structures 3 is not particularly limited, and may be appropriately set according to the wavelength range of light to be passed through, for example, in a range of about 236 nm to 450 nm.” which both allows for the height to be appropriately set and gives an example which is close to the claimed range. 
Akimoto teaches (paragraph 307) “Moreover, it is preferable that the depth (Y) of the depressions should be 20 to 800 nm, more preferably 50 to 700 nm, further preferably 100 to 500 nm. If Y is less than 10 nm, functions by projections and depressions tend to be difficult to exert; and if it exceeds 1 µm, there is a tendency that the fine structure easily breaks.”
Fukuda discloses the claimed invention except for the height of the microstructures being 500nm to about 1000nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the height of the microstructures appropriately as taught by Fukuda to be in the range between 500 and 1000 nm such as 500 nm as taught by Akimoto, since it has been held that where the general conditions of a claim are disclosed in the prior art,  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 7 and 17, the Fukuda-Akimoto combination teaches the display panel according to claim 6, and the display apparatus according to claim 16, and Fukuda further teaches “wherein a projection of the microstructure on the cover glass has a length of 400nm~600nm both along the first direction and the second direction (in paragraph 101 Fukuda teaches height/pitch aspect ratios that encompass an aspect ratio of 1, such as 0.94 to 1.28. For the height of 500 nm from claims 6 and 16 above, this implies a length of 500 nm as well).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al. USPGPub 20150160377 “Fine Structure, Optical Member, Antireflection Film, Water-Repellent Film, Substrate for Mass Spectrometry, Phase Plate, Process for Producing Fine Structure, and Process for Producing Antireflection Film”. Figs. 6b and 6bs and paragraph 77. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872